Title: Thomas Jefferson to William Barraclough, 13 May 1820
From: Jefferson, Thomas
To: Barraclough, William


					
						
							Monticello
							May 13. 20.
						
					
					I have recieved, Sir, the little book of poems you have been so kind as to send me, and thank you for it as a mark of respect: but at the age of 77. our passion for poetry is gone, and the imagination become too torpid to taste it’s beauties, or to criticise it’s merits. I have no doubt that younger readers will do justice to yours; and, with my wishes that your poems may find abundance of them, I tender the assurance of my respect.
					
						
							Th: Jefferson
						
					
				